MORRIS, J.
No assignments of error or exceptions are contained in the record or defendant’s brief. Nevertheless, we will consider the appeal since that in itself is an exception to the judgment and presents the face of the record proper for review. State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330 (1967).
The attorneys for both parties have candidly admitted that the record contains no errors. We take note, however, that the record contains a motion by the State to amend the indictment to allege that the defendant was over 18 years of age at the time the crime was committed. There is nothing in the record to indicate whether the court ruled on the motion.
The indictment appearing in the record, certified by the clerk as the bill of indictment returned by the grand jury, is valid and proper in form. It alleges that defendant is a male over 18 years of age, but this allegation is not necessary to support the charge against the defendant.
In the record before us, we find
No error.
Mallard, C.J., and Vaughn, J., concur.